Citation Nr: 0618848	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in January 2004.


FINDINGS OF FACT

1.	Diabetes mellitus was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	The veteran more likely than not manifests type I diabetes 
mellitus, and does not currently manifest type II diabetes 
mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002, January 2004, February 
2004, and March 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is claiming service connection for diabetes 
mellitus.  He asserts that this disorder must have begun 
while he was on active duty, as his blood sugar levels are 
shown to have been highly elevated in November 1977, just 
over one year of his discharge from service.  Additionally, 
he asserts that, as a Vietnam veteran, service connection 
should be established for type II diabetes mellitus as 
presumed to have been due to exposure to the defoliant Agent 
Orange.  For the reasons that will be given, the Board finds 
that service connection for diabetes mellitus is not 
warranted.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Essentially, under the law and regulations outlined above, 
service connection will be established if the veteran is 
shown to first manifest diabetes mellitus (Type I) during 
service or within one year thereof or if Type II diabetes 
mellitus is clinically confirmed in a Vietnam veteran by the 
medical evidence.  Neither of these conditions has been met 
in this case; however, and service connection must be denied.  

In this regard, it is noted that the service medical records 
do not show complaints, symptoms or manifestations of 
diabetes mellitus.  On examination for separation from 
service urinalysis was negative for sugar.  Testing performed 
by VA in connection with a compensation examination performed 
on the veteran's low back was similarly negative.  The 
earliest documented manifestation of a symptom of diabetes 
mellitus is shown in laboratory testing performed at a 
private facility in November 1977.  At that time, blood sugar 
levels were elevated.  VA outpatient treatment records, dated 
in September 1978, show that the veteran had been diagnosed 
as having diabetes one year earlier.  Additional records show 
continued treatment for this disorder.  As the disability is 
not shown to have been manifested during service or within 
one year thereafter, service connection may not be 
established on a direct or one-year presumptive basis.  It is 
noted that he just missed the presumptive period, but there 
is no evidence in the presumptive period and no competent 
opinion relating the pathology in November 1977 to any 
earlier signs or symptoms.  The Board is bound by the 
applicable law and as such there is no basis for an allowance 
in this case.

Nevertheless, service connection may be established for Type 
II diabetes mellitus based upon the veteran's service in 
Vietnam, with presumed exposure to the defoliant Agent 
Orange.  This presumption does not apply to Type I diabetes 
mellitus; however, and so the precise diagnosis of the 
veteran's disability is controlling in this case.  Review of 
the record shows that the veteran has been assessed as having 
either Type I or Type II diabetes mellitus.  VA outpatient 
treatment reports show that the veteran was diagnosed as 
having Type II diabetes in July 2001 and February 2003, while 
reports dated in August 2002 and April 2003 show that he was 
diagnosed as having Type I diabetes.  

In order to ascertain the precise nature of the veteran's 
diabetes mellitus, the Board ordered that an examination be 
conducted.  This was accomplished in January 2005, with the 
examiner rendering an opinion that the veteran manifested 
Type I and not Type II diabetes mellitus.  This opinion was 
based upon a complete review of the claims folder, all 
laboratory findings, and laboratory testing that showed 
stimulated c-peptide was immeasurable, which was considered 
to be strongly suggestive of Type I diabetes.  It is noted 
that an earlier reading of laboratory findings was mistaken 
in an interpretation, leading to the diagnosis of Type II 
findings.  Current studies, in view of past studies were said 
to present findings consistent with Type I diabetes.  The 
reasons that this level is diagnostic of Type I diabetes, as 
opposed to Type II were fully explained in the examination 
report.  It was noted that a previous study in March 2003 
also showed the absence of stimulated c-peptide, which was 
again suggestive of Type I.  It was further opined that, 
based on the review and examination, Type I diabetes was not 
related to military service.

The weight of the evidence does not support the veteran's 
claim for service connection for diabetes mellitus.  Only 
Type II diabetes is afforded presumptive service connection 
based upon service in Vietnam and the most persuasive 
evidence of record shows that the veteran actually manifests 
Type I diabetes.  The rationale given, the absence of 
stimulated c-peptide is the most influential and believable.  
Under these circumstances, service connection for diabetes 
must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


